Exhibit 10.2

 

Execution Version

 

AMENDED AND RESTATED
GENERAL SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED GENERAL SECURITY AGREEMENT, dated as of the 20th day
of September, 2010 (the “Agreement”), is made among MAIN STREET CAPITAL
CORPORATION, a Maryland corporation (the “Borrower”), MAIN STREET CAPITAL
PARTNERS, LLC, a Delaware limited liability company, and MAIN STREET EQUITY
INTERESTS, INC., a Delaware corporation (collectively, the “Guarantor-Grantors”,
and the Borrower and the Guarantor-Grantors being collectively called the
“Grantors”), and BRANCH BANKING AND TRUST COMPANY (“BB&T”), acting as agent (in
such capacity, the “Administrative Agent”) for itself and for the other Secured
Parties as defined herein.

 

W I T N E S S E T H :

 

RECITALS:

 

WHEREAS, the Administrative Agent and the Lenders (as defined in the Credit
Agreement defined below) have agreed to extend credit to the Borrower pursuant
to the terms of that certain Amended and Restated Credit Agreement of even date
herewith among the Borrower, the Guarantor-Grantors, BB&T, as a Lender and as
Administrative Agent, the Lenders signatory thereto, Regions Capital Markets, as
Syndication Agent, and BB&T Capital Markets, as Lead Arranger (as amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
which amends and restates in its entirety that certain Credit Agreement dated as
of October 24, 2008 among the Borrower, the Guarantor-Grantors, the lenders
signatory thereto and BB&T, as a lender and as administrative agent (as amended
or modified prior to the date of the Credit Agreement, the “Original Credit
Agreement”);

 

WHEREAS, the Borrower may from time to time enter into or guarantee one or more
Hedge Transactions (as defined in the Credit Agreement) with the Hedge
Counterparties (as defined in the Credit Agreement);

 

WHEREAS, each of the Guarantors (as defined in the Credit Agreement) has agreed
to guarantee, among other things, all the obligations of the Borrower under the
Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement);

 

WHEREAS, the obligations of the Administrative Agent and the Lenders to extend
credit under the Credit Agreement and the other Loan Documents are conditioned
upon, among other things, the execution and delivery by the Grantors of a
security agreement in the form hereof to secure (a) the due and punctual payment
by the Borrower of: (i) the principal of and interest on the Notes (including,
without limitation, any and all Revolver Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by the Borrower under the Credit
Agreement, when and as due, including payments

 

--------------------------------------------------------------------------------


 

in respect of reimbursement of disbursements, interest thereon, and obligations,
if any, to provide cash collateral and any renewals, modifications or extensions
thereof, in whole or in part; and (iii) all other monetary obligations of the
Borrower to the Secured Parties under the Credit Agreement and the other Loan
Documents to which the Borrower is or is to be a party and any renewals,
modifications or extensions thereof, in whole or in part; (b) the due and
punctual performance of all other obligations of the Borrower under the Credit
Agreement and the other Loan Documents to which the Borrower is or is to be a
party, and any renewals, modifications or extensions thereof, in whole or in
part; (c) the due and punctual payment (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including any and all Hedging
Obligations (as defined in the Credit Agreement) arising under Hedging
Agreements and obligations which, but for the automatic stay under Section
362(a) of the Bankruptcy Code, would become due), indebtedness and liabilities
of the Borrower, now existing or hereafter incurred under, arising out of or in
connection with any and all Hedging Agreements and any renewals, modifications
or extensions thereof (including, all obligations, if any, of the Borrower as
guarantor under the Credit Agreement in respect of Hedging Agreements), and the
due and punctual performance and compliance by the Borrower with all of the
terms, conditions and agreements contained in any Hedging Agreement and any
renewals, modifications or extensions thereof; (d) the due and punctual payment
and performance of all indebtedness, liabilities and obligations of any one or
more of the Borrower and Guarantors arising out of or relating to any Bank
Products; (e) the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any one or more of the Borrower and Guarantors
arising out of or relating to any Cash Management Services; and (f) the due and
punctual payment and performance of all obligations of each of the Guarantors
under the Credit Agreement and the other Loan Documents to which they are or are
to be a party and any and all renewals, modifications or extensions thereof, in
whole or in part (all the foregoing indebtedness, liabilities and obligations
being collectively called the “Obligations”); and

 

WHEREAS, this Agreement amends and restates in its entirety that certain General
Security Agreement dated as of October 24, 2008 executed by Borrower and
Guarantor-Grantors in connection with the Original Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Grantors and the Administrative Agent, the parties agree as follows:

 

1.             Definitions.  As herein used, the following terms shall have the
following meanings:

 

(a)           “Account Debtor” means any Person who is or may become obligated
to a Grantor under, with respect to or on account of an Account or any
Supporting Obligation related thereto.

 

(b)           “Account” means any and all accounts (as that term is defined in
the U.C.C.) of any Grantor and includes, without limitation, all obligations of
every kind at any time owing to any Grantor, all contract rights, health care
insurance receivables and any and all rights of any Grantor to payment for goods
sold or leased or for services rendered whether due or to

 

2

--------------------------------------------------------------------------------


 

become due, whether or not earned by performance and whether now existing or
arising in the future, including, without limitation, Accounts from Affiliates
of the Grantors.

 

(c)           “Accounts Receivable Collateral” shall mean all obligations of
every kind at any time owing to Borrower or any Guarantor howsoever evidenced or
incurred, whether or not earned by performance, including, without limitation,
all accounts, instruments, notes, drafts, acceptances, leases, open accounts,
contract rights, chattel paper (whether tangible or electronic) and general
intangibles, all returned or repossessed goods and all books, records, computer
tapes, programs and ledger books arising therefrom or relating thereto, whether
now owned or hereafter acquired or arising and all proceeds of the foregoing.

 

(d)           “Chattel Paper” means any and all chattel paper (as that term is
defined in the U.C.C.), whether tangible or electronic, of any Grantor.

 

(e)           “Collateral” means (i) all Accounts, General Intangibles,
Documents, Chattel Paper and Instruments now existing or hereafter arising of
each Grantor; (ii) all guarantees of each Grantor’s existing and future
Accounts, General Intangibles, Chattel Paper and Instruments and all other
security held by any Grantor for the payment and satisfaction thereof; (iii) all
Inventory now owned or hereafter acquired by any Grantor; (iv) all Equipment now
owned or hereafter acquired of each Grantor; (v) all Intercompany Claims now
existing or hereafter arising; (vi) any and all now owned or hereafter acquired
or arising Deposit Accounts, Investment Related Property, Letter of Credit
Rights, Goods (as that term is defined in the U.C.C.), Commercial Tort Claims
and Supporting Obligations; (vii) all books and records of the Grantors
(including, without limitation, computer records, tapes, discs and programs and
all other media, written, electric, magnetic or otherwise, containing such
records) which relate to any Grantor’s Inventory, Equipment, Accounts, Deposit
Accounts, Investment Related Property, Letter of Credit Rights, Goods,
Supporting Obligations, General Intangibles, Chattel Paper and Instruments or
guarantees thereof; (viii) all insurance on all of the foregoing and the
proceeds of that insurance; and (ix) all cash and noncash proceeds and products
of all of the foregoing and the proceeds and products of other proceeds and
products.

 

(f)            “Collateral Locations” shall have the meaning assigned in Section
6 hereof.

 

(g)           “Commercial Tort Claims” shall mean all commercial tort claims as
defined in the U.C.C., including, without limitation, all commercial tort claims
listed on Schedule III (as such schedule may be amended or supplemented from
time to time).

 

(h)           “Commodities Accounts” (i) shall mean all commodity accounts as
defined in Article 9 of the U.C.C. and (ii) shall include, without limitation,
all of the accounts listed on Schedule II under the heading “Commodities
Accounts” (as such schedule may be amended or supplemented from time to time).

 

(i)            “Credit Documents” means the Credit Agreement, the Notes, the
Collateral Documents and all other Loan Documents.

 

(j)            “Deposit Account” means all deposit accounts (as that term is
defined in the U.C.C.) of any Grantor, including without limitation, (i) any and
all moneys, sums and

 

3

--------------------------------------------------------------------------------


 

amounts now or hereafter on deposit with any Secured Party or otherwise to the
credit of or belonging to any Grantor and (ii) all of the accounts listed on
Schedule II under the heading “Deposit Accounts” (as such schedule may be
amended or supplemented from time to time).

 

(k)           “Documents” means any and all documents (as that term is defined
in the U.C.C.) of any Grantor.

 

(l)            “Equipment” means any and all equipment (as that term is defined
in the U.C.C.) of any Grantor and shall include, without limitation, all
equipment, machinery, appliances, tools, motor vehicles, furniture, furnishings,
floor samples, office equipment and supplies, and tangible personal property,
whether or not the same are or may become fixtures, used or bought for use
primarily in the business of any Grantor or leased by any Grantor  to or from
others, of every nature, presently existing or hereafter acquired or created,
wherever located, additions, accessories and improvements thereto and
substitutions therefor and all parts which may be attached to or which are
necessary for the operation and use of such personal property or fixtures,
whether or not the same shall be deemed to be affixed to real property, all
manufacturer’s warranties therefor, all parts and tools therefor, and all rights
under or arising out of present or future contracts relating to the foregoing. 
All equipment is and shall remain personal property irrespective of its use or
manner of attachment to real property.

 

(m)          “Excluded Capital Securities” means, collectively, (A) any
outstanding Capital Securities issued by any of the SBIC Entities (as defined in
the Credit Agreement) and (B) any outstanding Capital Securities of a Foreign
Subsidiary in excess of 65% of the voting power of all classes of Capital
Securities of such Foreign Subsidiary entitled to vote.

 

(n)           “Executive Office” shall have the meaning assigned to it in
Section 6(d).

 

(o)           “General Intangibles” means all general intangibles (as that term
is defined in the U.C.C.) of any Grantor (including, without limitation, all
payment intangibles (as that term is defined in the U.C.C.) and software,
company records (paper and electronic), correspondence, credit files, records
and other documents, computer programs, computer software, computer tapes and
cards and other paper and documents in the possession or control of any Grantor
or in the possession or control of any affiliate or computer service bureau, and
all contract rights (including, without limitation, rights under any Hedging
Transaction), claims, choses in action, bank balances, judgments, rights as
lessee under any and all leases of personal property, rights and/or claims to
tax refunds and other claims and rights to monies or property, warranties,
patents, patent applications, trademarks, trade names, trade secrets, formulas,
licensing agreements, royalty payments, copyrights, service names, customer
lists, service marks, logos, goodwill, intellectual property and deposit
accounts, and all other general intangibles of every kind, type or description).

 

(p)           “Instruments” means all instruments (as that term is defined in
the U.C.C.) of any Grantor, including without limitation, checks, notes,
certificated certificates of deposit, investment securities, negotiable
instruments and writings evidencing a right to the payment of money of a type
transferred in the ordinary course of business by delivery with any necessary
instrument or assignment.

 

4

--------------------------------------------------------------------------------


 

(q)           “Intercompany Claims” shall mean any and all rights of any Grantor
in respect of loans, advances or other claims owed to such Grantor by the
Borrower, Guarantors or any Subsidiary of Borrower or any Guarantor.

 

(r)            “Inventory” means any and all inventory (as that term is defined
in the U.C.C.) of any Grantor and shall include, without limitation, tangible
personal property held for sale or lease or to be furnished under contracts of
service, tangible personal property which any such Grantor has so leased or
furnished, and raw materials, work in process and materials used, produced or
consumed in such Grantor’s business, and shall include tangible personal
property returned to any such Grantor by a purchaser or lessor thereof following
the sale or lease thereof by any such Grantor.

 

(s)           “Inventory Collateral” shall mean all inventory of the Borrower
and Guarantors, or in which the Borrower or Guarantors have rights, whether now
owned or hereafter acquired, wherever located, including, without limitation,
all goods of the Borrower and Guarantors held for sale or lease or furnished or
to be furnished under contracts of service, all goods held for display or
demonstration, goods on lease or consignment, returned and repossessed goods,
all raw materials, work-in-process, finished goods and supplies used or consumed
in the business of Borrower or any Guarantor, together with all documents,
documents of title, dock warrants, dock receipts, warehouse receipts, bills of
lading or orders for the delivery of all, or any portion, of the foregoing.

 

(t)            “Investment Accounts” shall mean the Securities Accounts,
Commodities Accounts and Deposit Accounts.

 

(u)           “Investment Related Property” means (i) any and all investment
property (as that term is defined in the U.C.C.) of any Grantor, including
without limitation, any and all securities, whether certificated or
uncertificated, Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts and (ii) all of the following (regardless of whether
classified as investment property under the U.C.C.):  all (w) Pledged Equity
Interests, (x) Pledged Debt, (y) the Investment Accounts and (z) Certificates of
Deposit.

 

(v)           “Letter of Credit Rights” means any and all letter of credit
rights (as that term is defined in the U.C.C.).

 

(w)          “Obligations” has the meaning set forth in the Recitals.

 

(x)            “Permitted Liens” shall have the meaning given such term in
Section 6(b) hereof.

 

(y)           “Person” means an individual, a corporation, a limited liability
company, a government or governmental subdivision or agency or instrumentality,
a business trust, an estate, a trust, a partnership, a cooperative, an
association, two or more Persons having a joint or common interest or any other
legal or commercial entity.

 

(z)            “Pledged Debt” shall mean all indebtedness for borrowed money
owed to a Grantor, whether or not evidenced by any instrument or promissory
note, including, without limitation, all indebtedness described on Schedule II
under the heading “Pledged Debt” (as such

 

5

--------------------------------------------------------------------------------


 

schedule may be amended or supplemented from time to time), all monetary
obligations owing to any Grantor from any other Grantor (including Intercompany
Claims), the instruments evidencing any of the foregoing, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

 

(aa)         “Pledged Equity Interests” shall mean all shares of and interests
in Capital Securities owned by a Grantor, including, without limitation, all
shares of and interests in Capital Securities described on Schedule II under the
heading “Pledged Equity Interests” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or interests or on the books of any securities
intermediary pertaining to such shares or interests, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares or
interests and any other warrant, right or option to acquire any of the
foregoing, but excluding the Excluded Equity Interests (as defined in the Pledge
Agreement).

 

(bb)         “Proceeds” means any and all proceeds (as that term is defined in
the U.C.C.), including without limitation, whatever is received when Collateral
is sold, exchanged, collected or otherwise disposed of.

 

(cc)         “Representation Date” means each of (i) the Closing Date and (ii)
each Reporting Date.  As used in this definition, “Reporting Date” shall mean
the date of delivery of any amendment or supplement to the Schedules hereto in
accordance with the terms of this Agreement, which delivery shall occur not less
frequently than each Fiscal Quarter and shall occur promptly following the end
of each Fiscal Quarter, and in any event within 40 days following the end of
each Fiscal Quarter and 75 days following the end of each Fiscal Year.

 

(dd)         “Secured Parties” shall have the meaning set forth in the Credit
Agreement.

 

(ee)         “Securities Accounts” shall mean all securities accounts as defined
in Article 8 of the U.C.C. and (ii) shall include, without limitation, all of
the accounts listed on Schedule II under the heading “Securities Accounts” (as
such schedule may be amended or supplemented from time to time).

 

(ff)           “Supporting Obligations” means any and all supporting obligations
(as that term is defined in the U.C.C.).

 

(gg)         “U.C.C.” means the Uniform Commercial Code as in effect in the
State of North Carolina or, when the context relates to perfection or priority
of a security interest, the Uniform Commercial Code as in effect from time to
time in any other applicable jurisdiction.

 

Terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement or, if not defined therein, the U.C.C.  The rules
of interpretation specified in Section 9.16 of the Credit Agreement shall be
applicable to this Agreement and the

 

6

--------------------------------------------------------------------------------


 

provisions of Section 1.04 of the Credit Agreement shall apply to this Agreement
as if such provisions were specifically set forth herein mutatis mutandis.

 

2.             Security Interest.  In consideration of and in order to secure
the fulfillment, satisfaction, payment and performance of all of the
Obligations, each Grantor hereby assigns, pledges, hypothecates and sets over to
the Administrative Agent, its successors and its assigns, for the benefit of the
Secured Parties, and grants to the Administrative Agent, its successors and its
assigns, for the benefit of the Secured Parties, a security interest in all of
the Collateral.  Notwithstanding anything herein to the contrary, Collateral
shall not include, and the security interest herein shall not attach to, (y) the
Excluded Capital Securities; provided that, immediately upon  any amendment,
modification or repeal of the Restrictive Provisions to allow the pledge of the
Excluded Capital Securities, the Collateral shall include, and the security
interest granted hereunder shall attach to, such Capital Securities or (z) any
property rights in Capital Securities (other than Capital Securities issued by
any Subsidiary), or any Operating Documents of any issuer of such Capital
Securities to which a Grantor is a party, or any of its rights or interests
thereunder, if the grant of such security interest shall constitute or result in
(i) the abandonment, invalidation or unenforceability of any right, title or
interest of the Grantor therein or (ii) in a breach or termination pursuant to
the terms of, or a default under, any such property rights or Operating
Documents (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provisions) of any relevant jurisdiction or any other Applicable Law
(including the Bankruptcy Code) or principals of equity).

 

3.             Care of Collateral. The Grantors have the risk of loss of the
Collateral.  The Administrative Agent shall have no duty of care with respect to
the Collateral, except that the Administrative Agent shall exercise reasonable
care with respect to Collateral in its custody, but shall be deemed to have
exercised reasonable care if such property is accorded treatment substantially
equal to that which the Administrative Agent accords its own property, or if the
Administrative Agent takes such action with respect to the Collateral as a
Grantor shall request in writing, but no failure to comply with any such request
nor any omission to do any such act requested by a Grantor shall be deemed a
failure to exercise reasonable care, nor shall the Administrative Agent’s
failure to take steps to collect any income accruing on the Collateral or to
preserve rights against any parties or property be deemed a failure to have
exercised reasonable care with respect to Collateral in its custody.  The rights
and security interest herein provided are granted as security only and shall not
subject the Administrative Agent or any Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of any of the Collateral.

 

4.             Set-Off. In addition to the rights and security interest
elsewhere herein set forth, the Administrative Agent may, at its option at any
time(s) after the occurrence of an Event of Default and during the continuation
thereof, and with or without notice to any Grantor, appropriate and apply to the
payment or reduction, either in whole or in part, of the amount owing on any one
or more of the Obligations, whether or not then due, any and all moneys now or
hereafter on deposit in a Deposit Account maintained with the Administrative
Agent or otherwise to the credit of or belonging to a Grantor in such deposit
account, it being understood and agreed that the Administrative Agent shall not
be obligated to assert or enforce any rights or security interest hereunder or
to take any action in reference thereto, and that the Administrative

 

7

--------------------------------------------------------------------------------


 

Agent may in its discretion at any time(s) relinquish its rights as to
particular Collateral hereunder without thereby affecting or invalidating the
Administrative Agent’s rights hereunder as to all or any other Collateral
hereinbefore referred to.

 

5.             Collection of Accounts and Pledged Debt; Interest and other
Amounts Payable.

 

(a)           Upon occurrence of an Event of Default and during the continuation
thereof, the Administrative Agent shall have the right at any time:

 

(i)            to collect the Accounts and Pledged Debt, to sell, assign,
compromise, discharge or extend the time for payment of any Account or Pledged
Debt, to accelerate any Pledged Debt that may be accelerated in accordance with
its terms, to institute legal action for the collection of any Account or
Pledged Debt, and to do all acts and things necessary or incidental thereto, in
each case acting if it so chooses in the name of any or all of the Grantors, 
and the Grantors hereby ratify all such acts;

 

(ii)           without notice to any Grantor, to notify the parties obligated on
any of the Collateral of the security interest in favor of the Administrative
Agent created hereby and to direct all such Persons to make payments of all
amounts due thereon or thereunder directly to the Administrative Agent or to an
account designated by the Administrative Agent;

 

(iii)          request that the Grantors notify Account Debtors and/or obligors
under Pledged Debt and indicate on all billings that payments thereon are to be
made to the Administrative Agent, and the Grantors hereby agree to make such
notification and such indication on billings if so requested.  In the event
Account Debtors and/or obligors under Pledged Debt are so notified, no Grantor
shall compromise, discharge, extend the time for payment or otherwise grant any
indulgence or allowance with respect to any Account or Pledged Debt without the
prior written consent of the Administrative Agent.

 

(b)           Each Grantor irrevocably designates and appoints the
Administrative Agent its true and lawful attorney either in the name of the
Administrative Agent or in the name of such Grantor, effective after the
occurrence of an Event of Default and during the continuation thereof to ask
for, demand, sue for, collect, compromise, compound, receive, receipt for and
give acquittances for any and all sums owing or which may become due upon any
items of the Collateral and, in connection therewith, to take any and all
actions as the Administrative Agent may deem necessary or desirable in order to
realize upon the Collateral, including, without limitation, power to endorse in
the name of such Grantor, any checks, drafts, notes or other instruments
received in payment of or on account of the Collateral, but the Administrative
Agent shall not be under any duty to exercise any such authority or power or in
any way be responsible for the collection of the any Collateral.

 

(c)           All interest, income, principal, other amounts and Proceeds
(including wire transfers, checks and other instruments) that are received by
any Grantor in violation of the provisions of clause (a) shall be received in
trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of the Grantors and shall be forthwith deposited into
such account or paid over or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsements or assignments) to be held
as Collateral and applied

 

8

--------------------------------------------------------------------------------


 

to the Obligations as provided herein.  The rights set forth in this Section 5
are supplementary and in addition to (and not in limitation of) the rights
granted to the Administrative Agent and/or the Secured Parties in the Credit
Documents.

 

6.             Representations, Warranties and Covenants as to Collateral.

 

Each Grantor represents, warrants and covenants to and for the benefit of the
Administrative Agent and the Secured Parties, on the date of this Agreement and
on each date a Borrowing is made or deemed made, that:

 

(a)           Sale of Collateral.  Upon the sale, exchange or other disposition
of the Inventory Collateral, the security interest and lien created and provided
for herein, without break in continuity and without further formality or act,
shall continue in and attach to any proceeds thereof, including, without
limitation, accounts, chattel paper, contract rights, shipping documents,
documents of title, bills of lading, warehouse receipts, dock warrants, dock
receipts and cash or non-cash proceeds, and in the event of any unauthorized
sale, shall continue in the Inventory Collateral itself.

 

(b)           Good Title; No Existing Encumbrances.  The Grantors own their
respective items of  Collateral free and clear of any prior Lien other than
Liens permitted by Section 5.14 of the Credit Agreement (referred to herein as
the “Permitted Liens”), and no financing statements or other evidences of the
grant of a security interest respecting the Collateral exist on the public
records other than with respect to Permitted Liens.

 

(c)           Right to Grant Security Interest; No Further Encumbrances.  The
Grantors have the right to grant a security interest in the Collateral.  Except
as permitted by the Credit Agreement, the Grantors will pay all taxes and other
charges against the Collateral (including, without limitation, property, use and
sales taxes).  No Grantor will acquire, use or permit any Collateral to be used
illegally or in violation of Applicable Laws or allow the Collateral to be
encumbered except for Permitted Liens.

 

(d)           Location of Collateral.  The Grantors hereby represent and warrant
to the Administrative Agent and the Lenders that, as of the date hereof, the
Collateral is situated only at the collateral locations listed in Schedule I
hereto (the “Collateral Locations”), and the Grantors covenant with the
Administrative Agent not to locate the Collateral at any location other than a
Collateral Location without at least 20 days prior written notice to the
Administrative Agent.  The executive office of each Grantor set forth on
Schedule I hereto (the “Executive Office”) is, and for the one-year period
preceding the Closing Date has been, such Grantor’s chief executive office (if
such Grantor has more than one place of business) or place of business (if such
Grantor has one place of business).  In addition, to the extent the Grantors
should warehouse any of the Inventory Collateral, the Grantors acknowledge and
agree that such warehousing may be conducted only by warehousemen who shall: 
(1) issue non-negotiable warehouse receipts in the Administrative Agent’s name
to evidence any such warehousing of goods constituting Inventory Collateral; or
(2) issue electronic warehouse receipts in the Administrative Agent’s name to
evidence any such warehousing of goods constituting Inventory Collateral in
compliance with applicable federal regulations and in all other respects
satisfactory to the Administrative Agent in its sole discretion.  If the
Grantors consign any of the Inventory Collateral, it will comply with

 

9

--------------------------------------------------------------------------------


 

the U.C.C. of any state where such Inventory Collateral is located with respect
thereto, and shall file, cause the filing and hereby authorizes the
Administrative Agent to file in the appropriate public office or offices UCC-1
financing statements showing such Grantor or Grantors, as the case may be, as
consignor and the Administrative Agent as assignee of consignor, and will
furnish copies thereof to the Administrative Agent.  If any of the Inventory
Collateral or Equipment Collateral or any records concerning the Collateral are
at any time to be located on premises leased by a Grantor or on premises owned
by a Grantor subject to a mortgage or other lien, such Grantor shall so notify
the Administrative Agent and shall if reasonably requested by the Administrative
Agent obtain and deliver or cause to be delivered to the Administrative Agent,
an agreement, in form and substance satisfactory to the Administrative Agent,
waiving the landlord’s or mortgagee’s or lienholder’s right to enforce any claim
against the Grantors for monies due under the landlord’s lien, mortgage or other
lien by levy or distraint or other similar proceedings against the Inventory
Collateral or Equipment Collateral or records concerning the Collateral and
assuring the Administrative Agent’s ability to have access to the Inventory
Collateral or Equipment Collateral and records concerning the Collateral in
order to exercise its right hereunder to take possession thereof.

 

(e)           Collateral Status.  The Grantors will promptly notify the
Administrative Agent if there is any adverse change in the status of the
Collateral that would reasonably be expected to have a Material Adverse Effect
or that would materially and adversely affect the ability of any Grantor or the
Administrative Agent to dispose of the Collateral or any material portion
thereof, or the rights and remedies of the Administrative Agent in relation
thereto, including, without limitation, the levy of any legal process against
the Collateral or any material portion thereof.

 

(f)            Delivery of Certain Collateral.  Upon the reasonable request of
the Administrative Agent, the Grantors shall deliver to the Administrative Agent
(or to the Collateral Custodian as its agent and bailee), all agreements,
letters of credit, promissory notes, instruments, certificates of deposit,
chattel paper or anything else, the physical possession of which is necessary in
order for the Administrative Agent, on behalf of the Secured Parties, to perfect
or preserve the priority of its security interest therein.  Without limiting the
generality of the foregoing, with respect to any Investment Related Property
that is represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account), each Grantor
shall cause such certificate or instrument to be delivered to the Administrative
Agent (or to the Collateral Custodian as its agent and bailee), indorsed in
blank by an “effective indorsement” (as defined in Section 8-107 of the U.C.C.),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the U.C.C.

 

(g)           Records Respecting Collateral.  The Grantors shall keep complete
and accurate books and records and make all necessary entries thereon to reflect
the transactions and facts giving rise to the Collateral and payments, credits
and adjustments applicable thereto, all in accordance with GAAP.  All books and
records of the Grantors with respect to the Collateral will be accessible from
the Executive Office (as it may be changed pursuant to Section 6(e)).

 

(h)           Further Assurances.  Each Grantor shall duly execute and/or
deliver (or cause to be duly executed and/or delivered) to the Administrative
Agent (or to the Collateral Custodian as its agent and bailee) any instrument,
invoice, document, document of title, dock warrant, dock receipt, warehouse
receipt, bill of lading, order, financing statement, assignment,

 

10

--------------------------------------------------------------------------------


 

waiver, consent or other writing reasonably requested by the Administrative
Agent which may be reasonably necessary to the Administrative Agent to carry out
the terms of this Agreement and any of the other Loan Documents and to perfect
its security interest in and facilitate the collection of the Collateral, the
proceeds thereof, and any other property at any time constituting security to
the Secured Parties.  Each Grantor shall perform or cause to be performed such
acts as the Administrative Agent or any Secured Party may reasonably request to
establish and maintain for the Administrative Agent and the Secured Parties a
valid and perfected security interest in and security title to the Collateral,
free and clear of any Liens other than Permitted Liens.

 

(i)            Maintenance of Insurance.  In addition to and cumulative with any
other requirements herein imposed on the Grantors with respect to insurance, the
Grantors shall maintain, or cause to be maintained, insurance as required under
the Credit Agreement.  The Grantors shall deliver to the Administrative Agent at
such times as the Administrative Agent may request, a detailed list of such
insurance then in effect stating the names of the insurance companies, the
amounts and rates of insurance, the date of expiration thereof, the properties
and risks covered thereby and the insured with respect thereto.  The Grantors
will pay all premiums on the insurance referred to herein as and when they
become due and shall do all things necessary to maintain the insurance in
effect.  If any Grantor shall default in its obligation hereunder to insure the
Collateral in a manner satisfactory to the Administrative Agent, then the
Administrative Agent shall have the right (but not the obligation), after
reasonable notice to such Grantor, to procure such insurance and to charge the
costs of same to the Grantors, which costs shall be added to and become a part
of the unpaid principal amount of the Obligations and shall be secured by the
Collateral.  Each Grantor hereby appoints (which appointment constitutes a power
coupled with an interest and is irrevocable as long as any of the Obligations
remain outstanding) Administrative Agent as its lawful attorney-in-fact,
effective after the occurrence of an Event of Default and during the
continuation thereof, with full authority to make, adjust, settle claims under
and/or cancel such insurance and to endorse the applicable Grantor’s name on any
instruments or drafts issued by or upon any insurance companies.

 

(j)            Fundamental Changes.  The Grantors hereby agree that no Grantor
shall move its Executive Office, or change its name, identity, state of
incorporation or organization, type of organization or its structure to other
than as existing on the date hereof, unless the Grantors shall have (i) notified
the Administrative Agent in writing at least 20 days prior thereto and provided
such other information as the Administrative Agent may reasonably request and
(ii) taken all actions necessary or reasonably requested by the Administrative
Agent to maintain the continuous validity, perfection and the same or better
priority of the Administrative Agent’s Liens.

 

(k)           Name, Jurisdiction and Identification Number of Organization.  The
exact legal name of each Grantor, the state of incorporation or organization and
organizational identification number for each Grantor is as set forth below:

 

Main Street Capital Corporation

 

Maryland

 

D11798675

Main Street Capital Partners, LLC

 

Delaware

 

3575385

Main Street Equity Interests, Inc.

 

Delaware

 

4432981

 

11

--------------------------------------------------------------------------------

 

 


 

Each Grantor was duly organized solely under the laws of such jurisdiction and,
except as provided on Schedule I, such Grantor has not changed its legal name,
jurisdiction of organization or its corporate structure in the five (5) years
prior to the Closing Date.

 

(l)            Control Agreements.  Each Grantor will obtain and deliver or
cause to be delivered to the Administrative Agent, a control agreement in form
and substance satisfactory to Administrative Agent with respect to the
Collateral with respect to:  (i) Deposit Accounts; (ii) Investment Related
Property (for Securities Accounts, mutual funds and other uncertificated
securities); and (iii) Letter of Credit Rights; and/or Electronic chattel paper
having, individually,  a value in excess of $500,000 or as otherwise requested
by the Administrative Agent; provided that, in each case, no such Collateral
shall be included in calculating the Borrowing Base unless the same is subject
to a control agreement.  Notwithstanding the foregoing, the Borrower shall not
be required to deliver a control agreement with respect to account number
53032962 maintained with BB&T Capital Markets (the “Excluded Account”) unless
requested by the Administrative Agent, and the Borrower agrees that no cash,
cash equivalents, investment property, financial assets or other assets shall be
maintained in, credited to or recorded in the Excluded Account at any time while
the Excluded Account is not subject to a control agreement in favor of the
Administrative Agent.

 

(m)          Marking of Chattel Paper.  If requested by the Administrative
Agent, no Grantor will create any Chattel Paper without placing a legend on the
Chattel Paper reasonably acceptable to the Administrative Agent indicating that
the Administrative Agent has a security interest in the Chattel Paper.

 

(n)           Business Purpose.  None of the Obligations is a Consumer
Transaction, as defined in the U.C.C., and none of the Collateral has been or
will be purchased or held primarily for personal, family or household purposes.

 

(o)           Assumed Debt.  No Grantor has within the last five (5) years
become bound (whether as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person, which has not been terminated
prior to the date of this Agreement.

 

(p)           No Authorizations.  No authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required for either (i) the pledge or grant by any Grantor of the security
interest purported to be created in favor of the Administrative Agent hereunder
or (ii) the exercise by the Administrative Agent of any rights or remedies in
respect of any Collateral (whether specifically granted or created hereunder or
created or provided for by applicable law), except as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities.

 

(q)           Preservation.  No Grantor shall take or permit any action which
could materially impair the Administrative Agent’s rights in the Collateral,
subject to Grantors’ rights to dispose of rights in the Collateral to the extent
permitted hereunder or under the Credit Agreement or the right to grant
Permitted Liens.  Each Grantor agrees that it will, at its own cost and expense,
take any and all actions necessary to warrant and defend the right, title and
interest of the Secured Parties in and to the Collateral against the claims and
demands of all other

 

12

--------------------------------------------------------------------------------


 

Persons (other than the holders of Permitted Liens).

 

(r)            Pledged Debt.  On each Representation Date, Schedule II hereto
(as such schedule may be amended or supplemented from time to time) sets forth
under the heading “Pledged Debt” all of the Pledged Debt owned by any Grantor
and all of such Pledged Debt with a principal amount in excess of $500,000
individually has been fully authorized, authenticated or issued, and delivered
and is the legal, valid and binding obligation of the issuers thereof and is not
in default and constitutes all of the issued and outstanding intercompany
indebtedness evidenced by an instrument or certificated security of the
respective issuers thereof owing to such Grantor.

 

(s)           Investment Accounts.  Schedule II hereto (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Securities Accounts” and “Commodities Accounts,” respectively, all of the
Securities Accounts and Commodities Accounts in which each Grantor has an
interest.  Each Grantor is the sole entitlement holder of each such Securities
Account and Commodities Account, and such Grantor has not consented to, and is
not otherwise aware of, any Person (other than the Administrative Agent pursuant
hereto) having “control” (within the meaning of Sections 8-106 and 9-106 of the
U.C.C.) over, or any other interest in, any such Securities Account or Commodity
Account or any securities or other property credited thereto.

 

(t)            Deposit Accounts.  Schedule II hereto (as such schedule may be
amended or supplemented from time to time) sets forth under the heading “Deposit
Accounts” all of the Deposit Accounts in which each Grantor has an interest and
each Grantor is the sole account holder of each such Deposit Account and such
Grantor has not consented to, and is not otherwise aware of, any Person (other
than the Administrative Agent pursuant hereto) having either sole dominion and
control (within the meaning of Section 9-104 of the U.C.C.) over, or any other
interest in, any such Deposit Account or any money or other property deposited
therein.

 

(u)           Commercial Tort Claims.  Schedule III (as such schedule may be
amended or supplemented from time to time) sets forth all Commercial Tort Claims
of each Grantor.

 

(v)           Letter of Credit Rights.  Schedule III  (as such schedule may be
amended or supplemented from time to time) lists all letters of credit to which
such Grantor has rights.

 

(w)          After-Acquired Property.  In the event any Grantor acquires rights
in any Investment Related Property (other than Pledged Entities (as defined in
the Equity Pledge Agreement between the Borrower and the Administrative Agent
dated as of the date hereof), Commercial Tort Claims or Letter of Credit Rights
after the date of this Agreement, it shall deliver to the Administrative Agent a
completed Pledge Supplement, substantially in the form of Annex A attached
hereto, together with all Supplements to Schedules thereto, reflecting such new
Investment Related Property, Commercial Tort Claims, Letter of Credit Rights and
all other Investment Related Property, Commercial Tort Claims, Letter of Credit
Rights; provided, however, that the Grantors shall only be required to provide
an updated Pledge Supplement with respect to Pledged Debt acquired during any
Fiscal Quarter on or before the Reporting Date immediately following the end of
such Fiscal Quarter.  Notwithstanding the foregoing, it is understood and agreed
that the security interest of the Administrative Agent shall attach to all

 

13

--------------------------------------------------------------------------------


 

Investment Related Property (other than Excluded Capital Securities), Commercial
Tort Claims and Letter of Credit Rights immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a supplement to Schedule II or Schedule III as required
hereby.

 

7.             Events of Default.  The happening of any one or more of the
following events shall constitute an Event of Default hereunder:  (a) the
nonpayment when due of any of the Obligations which nonpayment is not fully
cured within the applicable grace period therefor, if any; (b) the failure to
perform, observe or fulfill any covenant or obligation contained in this
Agreement and the continuation of such failure for more than thirty (30) days
after the earlier of:  (i) the first day on which any Loan Party has knowledge
of such failure; or (ii) written notice thereof has been given to any Grantor by
the Administrative Agent or (c) the occurrence of an Event of Default (as
defined in the Credit Agreement).

 

8.             Remedies.  Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent shall have all of the rights
and remedies available at law (including, without limitation, those provided to
a secured party by the U.C.C.), or in equity to collect, enforce or satisfy any
Obligations then owing, whether by acceleration or otherwise.  In addition
thereto, each Grantor further agrees that (i) in the event that notice is
necessary under applicable law, written notice mailed to a Grantor at such
Grantor’s address as provided herein, ten (10) business days prior to the date
of public sale of any of the Collateral subject to the security interest created
herein or prior to the date after which private sale or any other disposition of
said Collateral will be made shall constitute reasonable notice, but notice
given in any other reasonable manner or at any other time shall be sufficient;
(ii) in the event of sale or other disposition of any such Collateral, the
Administrative Agent may apply the proceeds of any such sale or disposition to
the satisfaction of the Administrative Agent’s reasonable attorneys’ fees, legal
expenses, and other costs and expenses incurred in connection with the
Administrative Agent’s taking, retaking, holding, preparing for sale, and
selling of the Collateral; (iii) without precluding any other methods of sale,
the sale of Collateral shall have been made in a commercially reasonable manner
if conducted in conformity with reasonable commercial practices of banks
disposing of similar property but in any event the Administrative Agent may sell
on such terms as the Administrative Agent may choose, without assuming any
credit risk and without any obligation to advertise or give notice of any kind;
(iv) the Administrative Agent may require the Grantors to assemble the
Collateral, taking all necessary or appropriate action to preserve and keep it
in good condition, and make such available to the Administrative Agent at a
place and time convenient to both parties, all at the expense of the Grantors;
(v) the Administrative Agent has no obligation to repair, clean-up or otherwise
prepare the Collateral for sale; and (vi) the Administrative Agent may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any sale of the Collateral. 
Furthermore, in any such event, to the extent permitted under applicable law,
full power and authority are hereby given the Administrative Agent to sell,
assign, and deliver the whole of the Collateral or any part(s) thereof, at any
time(s) at any broker’s board, or at public or private sale, at the
Administrative Agent’s option, and no delay on the Administrative Agent’s part
in exercising any power of sale or any other rights or options hereunder, and no
notice or demand, which may be given to or made upon any or all of the Grantors
by the Administrative Agent or any Secured Party with respect to any power of
sale or other right or option hereunder,

 

14

--------------------------------------------------------------------------------


 

shall constitute a waiver thereof, or limit or impair the Administrative Agent’s
right to take any action or to exercise any power of sale or any other rights
hereunder, without notice or demand, or prejudice the Administrative Agent’s
rights as against the Grantors in any respect.  The Grantors hereby waive and
release to the fullest extent permitted by law any right or equity of redemption
with respect to the Collateral, whether before or after sale hereunder, and all
rights, if any, of marshaling the Collateral and any other security for the
Obligations or otherwise.  At any such sale, unless prohibited by applicable
law, the Administrative Agent may bid for and purchase all or any part of the
Collateral so sold free from any such right or equity of redemption.  If
Administrative Agent sells any of the Collateral upon credit, the Grantors will
be credited only with payments actually made by the purchaser, received by the
Administrative Agent and applied to the indebtedness of the purchaser.  In the
event the purchaser fails to pay for the Collateral, the Administrative Agent
may resell the Collateral and the Grantors shall be credited with the proceeds
of the sale as and when received, less expenses.  In the event the
Administrative Agent purchases any of the Collateral being sold, the
Administrative Agent may pay for the Collateral by crediting some or all of the
Obligations of the Grantors.  The Administrative Agent shall not be liable for
failure to collect or realize upon any or all of the Collateral or for any delay
in so doing nor shall the Administrative Agent be under any obligation to take
any action whatsoever with regard thereto.  The Administrative Agent has no
obligation to attempt to satisfy the Obligations by collecting them from any
other person liable for them and the Administrative Agent may release, modify or
waive any collateral provided by any other Person to secure any of the
Obligations, all without affecting the Administrative Agent’s rights against the
Grantors.  The Grantors waive any right they may have to require the
Administrative Agent to pursue any third Person for any of the Obligations.  The
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral and may specifically disclaim any warranties of title or the
like.  This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

9.             Continuing Security Interest.  Any and all of the Administrative
Agent’s rights with respect to the security interests hereunder shall continue
unimpaired, and the Grantors shall be and remain obligated in accordance with
the terms hereof, notwithstanding the release or substitution of any Collateral
at any time or of any rights or interests therein, or any delay, extension of
time, renewal, compromise or other indulgence granted by the Administrative
Agent or any Secured Party in reference to any of the Obligations, or any
promissory note, draft, bill of exchange or other instrument or Credit Document
given in connection therewith, the Grantors hereby waiving all notice of any
such delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consenting to be bound thereby as fully and effectually
as if the Grantors had expressly agreed thereto in advance.

 

10.           No Waiver.  No delay on the Administrative Agent’s part in
exercising any power of sale, option or other right hereunder, and no notice or
demand which may be given to or made upon any Grantor by the Administrative
Agent, shall constitute a waiver thereof, or limit or impair the Administrative
Agent’s right to take any action or to exercise any other power of sale, option
or any other right hereunder, without notice or demand, or prejudice the
Administrative Agent’s rights as against any Grantor in any respect.

 

11.           Financing Statements.  Each Grantor hereby irrevocably authorizes
the Administrative Agent at any time and from time to time to file in any
relevant jurisdiction any

 

15

--------------------------------------------------------------------------------


 

initial financing statements with respect to the Collateral or any part thereof
and amendments thereto that contain the information required by the U.C.C. of
each applicable jurisdiction for the filing of any financing statement or
amendment, including (i) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor, and (ii) a description of collateral that describes such property in
any other manner as the Administrative Agent may reasonably determine is
necessary or advisable to ensure the perfection of the security interest in the
Collateral granted under this Agreement.  Each Grantor agrees to provide such
information to the Administrative Agent promptly upon request.  Each Grantor
agrees to reimburse the Administrative Agent for the expense of any such filings
in any location deemed necessary and appropriate by the Administrative Agent. 
To the extent lawful, each Grantor hereby appoints the Administrative Agent as
its attorney-in-fact (without requiring the Administrative Agent to act as such)
to perform all other acts that the Administrative Agent deems appropriate to
perfect and continue its security interest in, and to protect and preserve, the
Collateral.

 

12.           Power of Attorney.  Each Grantor hereby appoints any officer or
agent of the Administrative Agent as such Grantor’s true and lawful
attorney-in-fact with power (i) effective at any time an Event of Default has
occurred and is continuing, to execute and file or record any Assignments of
Mortgage with respect to any Portfolio Investment, (ii) effective after the
occurrence and during the continuance of an Event of Default, to endorse the
name of such Grantor upon any notes, checks, drafts, money orders or other
instruments of payment or Collateral which may come into possession of the
Administrative Agent; to sign and endorse the name of such Grantor upon any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against Account Debtors, assignments, verifications and notices
in connection with Accounts; to give written notice to such office and officials
of the United States Postal Service to affect such change or changes of address
so that all mail addressed to any or all Grantors may be delivered directly to
the Administrative Agent (the Administrative Agent will return all mail not
related to the Obligations or the Collateral); granting unto such Grantor’s said
attorney full power to do any and all things necessary to be done with respect
to the above transactions as fully and effectively as the Grantor might or could
do, and hereby ratifying all its said attorney shall lawfully do or cause to be
done by virtue hereof.  This power of attorney shall be irrevocable for the term
of this Agreement and all transactions hereunder.

 

13.           Remedies, Etc., Cumulative.  Each right, power and remedy of the
Administrative Agent provided for in this Agreement or the Credit Documents or
in any of the other instruments or agreements securing the Obligations or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy. 
The exercise or beginning of the exercise by the Administrative Agent of any one
or more of the rights, powers or remedies provided for in this Agreement, the
Credit Documents or in any such other instrument or agreement now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Administrative Agent of all such other
rights, powers or remedies, and no failure or delay on the part of the
Administrative Agent to exercise any such right, power or remedy shall operate
as a waiver thereof.

 

14.           Continuing Agreement. This is a continuing agreement and shall
remain in full force and effect until terminated by written agreement of the
parties and until all of the principal

 

16

--------------------------------------------------------------------------------


 

of, premium, if any, and interest on all of the Obligations have been fully
paid.  This Agreement and the liens and security interests created and granted
hereunder shall remain in effect, notwithstanding the fact that at any time or
from time to time there may be no Obligations outstanding, in order to secure
all future Obligations.  If this Security Agreement is revoked by operation of
law as against any Grantor, such Grantor will indemnify and save the
Administrative Agent and its successors or assigns, harmless from any loss which
may be suffered or incurred by them in making, giving, granting or extending any
loans or other credit, financing or financial accommodations, or otherwise
acting, hereunder prior to receipt by the Administrative Agent of notice in
writing of such revocation.

 

15.           Miscellaneous. This Agreement shall be governed by the laws of the
State of North Carolina in all respects, including matters of construction,
validity and performance except to the extent that the remedies provided herein
with respect to any of the collateral are governed by the laws of any
jurisdiction other than North Carolina; section headings herein are for the
convenience of reference only and shall not affect the construction or
interpretation of or alter or modify the provisions of this Agreement; none of
the terms or provisions of this Agreement may be waived, altered, modified,
limited or amended except by an agreement expressly referring hereto and to
which the Administrative Agent consents in writing duly signed for the
Administrative Agent and on the Administrative Agent’s behalf; the rights
granted to the Administrative Agent herein shall be supplementary and in
addition to those granted to the Administrative Agent and/or the Secured Parties
in any Credit Documents; the addresses of the parties for delivery of notices,
requests, demands and other communications hereunder are as set forth in the
Credit Agreement.  Each of the Grantors hereby agrees that all of their
liabilities and obligations under this Agreement shall be joint and several.  No
reference to “proceeds” in this Agreement authorizes any sale, transfer, or
other disposition of the Collateral by any Grantor.

 

16.           Duties of Administrative Agent.  The Administrative Agent has been
appointed by the Secured Parties pursuant to the Credit Agreement.  Its duties
to the Secured Parties, powers to act on behalf of the Secured Parties, and
immunity are set forth solely therein, and shall not be altered by this Security
Agreement.  Any amounts realized by the Administrative Agent hereunder shall be
allocated pursuant to Section 6.04 of the Credit Agreement.

 

17.           Notices of Exclusive Control.   The Administrative Agent agrees
that it shall not deliver a notice of exclusive control under any control
agreement executed in connection with this Agreement until a Default or an Event
of Default has occurred and is continuing.

 

[Remainder of page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Security Agreement has been executed as of the day and
year first above written.

 

 

GRANTORS:

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Todd A. Reppert

 

 

Name:

Todd A. Reppert

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

By:

 

/s/ Rodger Stout

 

 

Name:

Rodger Stout

 

 

Title:

Chief Financial & Administrative Officer

 

 

 

 

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

By:

 

/s/ Rodger Stout

 

 

Name:

Rodger Stout

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

18

--------------------------------------------------------------------------------

 

 